Citation Nr: 0103439	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a hysteria type 
psychoneurosis with
post-traumatic neuropathy of the symphysis pubis, penis, 
groins, and anterior aspects of the thighs to knees, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residual cicatrix 
of the groins, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1942 to July 1945.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claims for higher ratings for the multiple 
residuals of a gunshot wound (GSW) that he sustained in 
combat during World War II.  The RO also denied his claim for 
a total disability rating based on individual unemployability 
(TDIU) due to his service-connected disabilities.  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  As a result of the gunshot wound in service, the veteran 
experiences chronic pain in his hips and decreased sensation 
in his pelvic girdle, groin, and along the inside of his 
thighs down to his knees; these symptoms in turn affect his 
gait and ambulation, and are noticeable while sitting and 
when arising after sitting.

2.  The residual scars in the veteran's groin are completely 
asymptomatic and do not cause any additional limitation of 
function in this area of his body.

3.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
50 percent for the hysteria type psychoneurosis with post-
traumatic neuropathy of the symphysis pubis, penis, groins, 
and anterior aspects of the thighs to knees.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.56, 
4.71a. 4.73, 4.123, 4.124, 4.124a, 4.126, 4.130, Diagnostic 
Codes 5003, 5010, 5292, 5313-5318, 8522-8729, 9400 (2000).

2.  The criteria for a rating higher than 10 percent for the 
residual cicatrix of the groin have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
But where, as here, the veteran is requesting higher ratings 
for already established service-connected disabilities-as 
opposed to contesting the propriety of the ratings that 
initially were assigned many years ago when his disabilities 
were service connected-his current level of functional 
impairment due to his disabilities is of primary importance.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This, in 
turn, means that VA is not required to consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claims when his disabilities may have been 
more severe than at other times during the course of 
his appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Because the veteran had both mental and physical impairment 
as a result of the combat wounds that he had sustained during 
World War II, the RO appropriately rated his residual 
disabilities accordingly.  And in these situations, when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, VA shall evaluate it 
using the diagnostic code that represents the dominant 
(more disabling) aspect of the condition.  See 38 C.F.R. 
§ 4.126(d) (2000).  However, the evaluation of the same 
disability under various diagnoses is to be avoided since 
disability from injuries to muscles, nerves, and joints of an 
extremity may overlap to a great extent.  For example, 
nervousness, tachycardia, dyspnea, fatigability, etc., may 
result from many causes-some of which may be service 
connected, whereas others are not.  Consequently, both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 
("avoidance of pyramiding").

I.  Entitlement to a Rating Higher than 50 Percent for the 
Hysteria Type Psychoneurosis with Post-Traumatic Neuropathy 
of the Symphysis Pubis, Penis, Groins, and Anterior Aspects 
of the Thighs to Knees

The severity of the psychiatric component of this disability 
is determined according to the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).  Under this code, a 50 percent 
rating is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

During his June 1999 VA psychiatric evaluation for 
compensation purposes, the veteran indicated that he had 
never received any psychiatric counseling whatsoever in his 
life-at any time-either while he was in the military or 
even during the many years since World War II.  He also 
indicated that he had never been hospitalized for psychiatric 
reasons, and he denied experiencing any difficulty sleeping, 
said that his mood was good, and that he did not have any 
difficulty socializing and was easy to get along with.  The 
results of the objective clinical portion of that evaluation 
were equally unremarkable.  He was alert and oriented to 
time, place, and person, and he made good eye contact, was 
cooperative, and in no apparent distress.  He also had a 
broad affect, congruent mood, and clear, coherent, goal-
directed, and unpressured speech-with no flights of ideas or 
looseness of association.  Furthermore, he was not 
experiencing any suicidal or homicidal ideations, or auditory 
or visual hallucinations or delusions, and his memory and 
cognitive functioning were both intact.  He also had good 
insight and judgment, and his Global Assessment of 
Functioning (GAF) score was from 75-80, which, according to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), is indicative of no more than a "slight" degree of 
social and industrial impairment.  And in the summary 
assessment of the overall impairment attributable to the 
psychiatric component of the veteran's disability, the 
examining VA psychiatrist reiterated that the veteran 
appeared to be well-adjusted and had no complaints of either 
anxiety or depression.

Clearly then, it logically follows that the veteran obviously 
is not entitled to a rating higher than 50 percent for his 
hysteria type psychoneurosis on the basis of the results of 
that psychiatric evaluation.  Indeed, both the examining VA 
psychiatrist and the veteran, himself, personally, indicated 
that his "main problem" consisted of chronic pain in his 
hips-which made it difficult for him to walk.  He also said 
that his pain made it difficult for him to stand up after 
sitting down for even a short time, and that he even 
experienced pain while sitting, requiring that he stand up.  
He had no other complaints at all, aside from the pain.  
Consequently, to properly evaluate the severity of this 
physical component of his disability, the RO had him undergo 
a VA neurological examination, too.

The veteran underwent the VA neurological examination a few 
days later in June 1999.  And on clinical evaluation of the 
relevant areas in question (his low back, hips, pelvis, 
penis, groin, and inside of his thighs to knees), there were 
indications of chronic, traumatic lumbar plexopathy secondary 
to the bullet wounds in service that entered his right thigh 
region and exited his left thigh region, causing damage to 
the various areas in between.  The VA neurological examiner 
further indicated this was a chronic process with residual 
gait disturbance, sensory loss, and ataxia-as evidenced by 
the veteran's antalgic gait, his positive Romberg sign, his 
absent ankle reflexes, the decreased sensation along the 
inside of both of his legs, but worse along his left leg, and 
the difficulty that he had walking on his heels and toes, 
particularly on his left side.  However, despite those 
clinical findings during that evaluation, the severity of the 
actual functional impairment attributable to those symptoms 
is not sufficient to warrant a rating higher than the 50 
percent the veteran already has.

Even with the lumbar plexopathy, the veteran still had only a 
"mild" degree of limitation of motion in his low back, both 
anteriorly and posteriorly, and a completely negative 
straight leg raising test.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine to this very limited extent-which is akin to only 
"slight" limitation of motion-only warrants, at most, a 10 
percent rating.  And that, in turn, is much less than the 50 
percent rating the veteran already has.  Obviously then, this 
does not provide a basis for assigning a rating higher than 
50 percent.  Also, since he only had "mild" (i.e., 
"slight") limitation of motion in his low back, he 
obviously did not have any "ankylosis," which means 
complete bony fixation and immobility of the spine in a fixed 
position-either favorable or unfavorable.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Thus, he similarly is not 
entitled to a rating higher than 50 percent under Codes 5286 
and 5289.  Moreover, since he did not have disc disease, 
even with his neurological impairment, the provisions of Code 
5293 for intervertebral disc syndrome do not apply.  He also 
had "good" motor strength in his lower extremities, no 
atrophy, and a normal muscle tone.

Gunshot wounds also are evaluated on the basis of muscle 
injury and are characterized as "slight, moderate, 
moderately severe, and severe," depending on the type of 
injury initially sustained, the history of the injury and the 
veteran's complaints, and the objective clinical findings 
during examinations.  38 C.F.R. § 4.56 (2000).

Muscle Groups XIII, XIV, XV, XVI and XVII comprise the pelvic 
girdle and thigh,  and also encompass the associated 
movements of the hips and knees.  "Slight" injury to these 
muscle groups warrants a noncompensable rating of 0 percent.  
"Moderate" injury to Muscle Group XVII warrants a 20 
percent rating, whereas it warrants a 10 percent rating for 
Muscle Groups XIII, XIV, XV, XVI, and XVIII.  "Moderately 
severe" injury to Muscle Group XVII warrants a 40 percent 
rating, whereas it warrants a 30 percent rating for Muscle 
Groups XIII, XIV, and XVI, and a 20 percent rating for Muscle 
Groups XV and XVIII.  "Severe" injury to Muscle Group XVII 
warrants a 50 percent rating, whereas it warrants a 40 
percent rating for Muscle Groups XIII, XIV, and XVI, and a 30 
percent rating for Muscle Groups XV and XVIII.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5313, 5314, 5315, 5316, 5317, 5318 
(2000).

A through-and-through wound, such as that sustained by the 
veteran, shall be evaluated as no less than a "moderate" 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  However, a "moderately severe" injury requires, 
not only a through-and-through wound, but also that the 
muscle damage was caused by a small high velocity missile or 
a large low velocity missile-with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3).  The veteran's wounds, on 
the other hand, while quite obviously very serious, were 
caused by a single 20 m.m. bullet, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  See 38 C.F.R. § 4.56(d)(2).  And 
more importantly, the actual extent of the pain and 
neurological impairment that he showed during his June 1999 
VA neurological examination is adequately compensated by the 
50 percent rating that he already has, particularly in light 
of the fact that this is the highest singular rating possible 
of all the Muscle Group codes alluded to above, even were the 
Board to assume, purely for the sake of argument, that he 
sustained a "severe" muscle injury-which, again, is not 
shown that he actually did.  Indeed, he eventually returned 
to active duty following his gunshot wound and continued to 
serve, without a significant recurrence of his symptoms, for 
several more months.  And there also is no indication that he 
experienced a significant recurrence of his symptoms for many 
more years after service, as the record on appeal does not 
show that he needed or requested any treatment whatsoever for 
symptoms specifically related to his gunshot wound in 
service.

The VA neurologist who examined the veteran in June 1999 also 
indicated that he probably had some additional degenerative 
arthritis in his hips, which the VA examiner did not 
specifically link to the gunshot wound in service.  But since 
he also did not disassociate it from that injury, the Board 
must assume that it is part and parcel of the underlying 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  However, regardless of this, 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010, only provide for-at most-a 20 percent rating, 
which is much less than the veteran's current 50 percent 
rating.  So there is no additional benefit to be had under 
those codes.

There also is no additional benefit to be add under 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, Codes 8522-8729, for the 
neurological impairment, because even were the Board to 
assume, again, purely for the sake of argument, that the 
veteran has "severe incomplete paralysis," this would only 
entitle him-at most-to a 40 percent rating, which also is 
less than his current 50 percent rating.

The medical and other evidence of record shows that the 
overall severity of this disability is most commensurate with 
the 50 percent rating currently assigned.  Thus, he is not 
entitled to a higher rating.  38 C.F.R. § 4.7.  And since the 
preponderance of the evidence is against a higher rating, the 
benefit-of-the-doubt rule does not apply.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also 38 C.F.R. § 4.3.

II.  Entitlement to a Rating Higher Than 10 Percent for the 
Residual Cicatrix (Scars) of the Groins

The severity of the veteran's scars is determined by the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under 
this Code, a 10 percent rating is warranted if they are 
superficial, tender and painful on objective demonstration.  
And a note contained in this code further indicates that a 10 
percent rating will be assigned, when the requirements are 
met, even though the location of the scar may be on the tip 
of a finger or toe, and that the rating may exceed the 
amputation value for the limited involvement.  However, a 10 
percent rating is the maximum rating assignable under this 
code, and the veteran already has a 10 percent rating.  
Hence, there is no remaining benefit to be had under this 
code.  But the Board also notes that a 10 percent rating is 
the maximum possible rating under Code 7803, for scars that 
are superficial, poorly nourished, with repeated ulceration, 
so there is no remaining benefit to be had under that code, 
either.  And the results of a June 1999 VA compensation 
examination of his scars, which he underwent in connection 
with his current appeal, disclosed that they were not causing 
any associated limitation of function in this area of his 
body.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

The VA physician who examined the veteran's scars in June 
1999 indicated that the wounds to his genitalia in service 
did not render him sterile, that both of his testes were 
normal to palpation, and that he did not have any limitation 
of function of his pelvic girdle or hips related to the 
scars.  Also, all of them were completely asymptomatic-not 
tender or painful, not adherent to the underlying tissue 
(but instead, freely pliable), not ulcerated, not 
significantly discolored, not disfigured, and not inflamed, 
edematous, or keloided.  Consequently, the veteran clearly is 
not entitled to a rating higher than 10 percent for his 
scars.  Alemany, 9 Vet. App. at 519; Gilbert, 1 Vet. App. at 
55; 38 C.F.R. § 4.3.

III.  Entitlement to a TDIU

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because of 
the severity of his service-connected disabilities.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).


Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his 
level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

The veteran has a 50 percent rating for his hysteria type 
psychoneurosis with
post-traumatic neuropathy of the symphysis pubis, penis, 
groins, and anterior aspects of his thighs to knees, and a 10 
percent rating for his residual scars, for a combined rating 
of 60 percent.  38 C.F.R. § 4.25.  Therefore, since he 
incurred both of his service-connected disabilities while in 
combat action against enemy forces during World War II, they 
must be treated as "one" collective 60 percent disability, 
meaning he satisfies the threshold minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU.  However, since he is not shown to be unemployable due 
to these conditions, his claim for a TDIU must be denied.

During his June 1999 VA social and industrial survey, the 
veteran acknowledged that he had worked continually since 
service, in steady jobs-initially for 16 years as a civilian 
chief inspector with the Department of Defense, and 
subsequently for the next 36 years as an insurance claims 
adjuster, for a grand total of 52 years of steady, 
uninterrupted employment after service.  And he also 
acknowledged during his June 1999 VA psychiatric examination 
that he had "retired" on his own accord, not because of any 
physical or mental impairment related to his service-
connected disabilities, as evidenced by his indications 
during the social and industrial survey that he receives 
Social Security retirement income from his past employment.  
The frustration that he expressed during the social and 
industrial survey actually concerned his purported inability 
to enjoy the recreational activities, i.e., swimming and 
golfing, like he once did.  But that has absolutely no 
bearing or relevance on the dispositive issue at hand, his 
employability status.  So inasmuch as he is not shown to be 
unemployable due to the severity of his service-connected 
disabilities, there simply is no legal basis for granting his 
claim for a TDIU.  See Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992); VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).



ORDER

The claim for a rating higher than 50 percent for the 
hysteria type psychoneurosis with post-traumatic neuropathy 
of the symphysis pubis, penis, groins, and anterior aspects 
of the thighs to knees, is denied.

The claim for a rating higher than 10 percent for the 
residual scars of the groins is denied.

The claim for a TDIU is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

